DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/29/2022 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and some of the 112(b) rejections, as stated below, previously set forth in the non-final Office Action mailed 12/29/2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 states that the reactor and condensation components can be isolated from other components and claim 3 recites that “the condensation components comprise a condensate trap and a total inorganic carbon (TIC) and condensate trap.” However, the specification and the drawings only show that when the reactor and “condensation components” are isolated from other components using the two three-way valves, only the reactor and condensate trap are isolated from the other components. As claim 3 states that the condensation components comprise the a condensate trap and a total inorganic carbon (TIC) and condensate trap, the specification does not provide proper antecedent basis for isolating a condensate trap and a total inorganic carbon (TIC) and condensate trap from the other components as is currently required in claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-10 recites “two three-way valves fluidically arranged between the reactor and the condensation components and having corresponding normally-closed ports connected together so that the reactor and the condensation components can be isolated from other components in the total organic carbon analyzer, when in the pass mode, the two three-way valves allowing flow to pass through the reactor and the condensation components and trap the vaporized sample, and when in the bypass mode, two three-way valves allowing the sample to be injected at an appropriate rate so as to allow the sample to condense at or near the same rate as the sample is being injected” however, this recitation is unclear. The examiner suggest to add to the claim that when in pass mode both of the normally-closed ports of the two three-way valves are closed and when in bypass mode both of the normally closed-ports of the two three-way valves are open thereby bypassing reactor and condensing components. Claims 2-12, 18 and 19 are rejected by virtue of their dependence on a rejected base claim.
Claim 13, lines 8-10 recites “a multi-way valve arrangement fluidically arranged between the reactor and condensation components and having corresponding normally-closed ports connected together so that the reactor and the condensation components can be isolated from other components in the total organic carbon analyzer, when in the pass mode, the two three-way valves allowing flow to pass through the reactor and the condensation components and trap the vaporized sample, and when in the bypass mode, two three-way valves allowing the sample to be injected at an appropriate rate so as to allow the sample to condense at or near the same rate as the sample is being injected,” however, this recitation is unclear. The examiner suggest to add to the claim that when in pass mode all of the normally-closed ports of the multi-way valve arrangement are closed and when in bypass mode all of the normally closed-ports of the multi-way valve arrangement are open thereby bypassing reactor and condensing components.  Claims 14-17 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105759005 A, hereinafter Zhang.
Regarding claim 1, Zhang teaches a total organic carbon analyzer (figure 1), comprising: a reactor (item 8) that receives an injected sample and provides a vaporized sample (page 7, paragraph 4); condensation components (items 9 and 10) that receives the vaporized sample, condenses the vaporized sample, and provides a condensed vaporized sample (page 7, paragraph 4); and two three-way valves (items 7 and 11) fluidically arranged between the reactor and the condensation components (figure 1) and having normally-closed corresponding ports connected together (page 7, paragraph 4, items 7 and 11 are valves and can therefore having the ports “normally-closed”) so that the reactor and the condensation components can be isolated from other components in the total organic carbon analyzer (the component would be isolated), when in the pass mode, the two three-way valves allowing flow to pass through the reactor and the condensation components and trap the vaporized sample (intended use MPEP § 2114 (II) and is taught in page 7, paragraph 4), and when in the bypass mode, two three-way valves allowing the sample to be injected at an appropriate rate so as to allow the sample to condense at or near the same rate as the sample is being injected (intended use MPEP § 2114 (II)).
Regarding claim 2, Zhang teaches wherein the two three-way valves comprise: a stop flow valve V1 (item 7) having a port C (the left port on item 7), a normally open port NO (the right port on item 7) and a normally closed port NC (the upper port on item 7); and a flow valve V2 (item 11) having a corresponding port C (the right port on item 11), a corresponding normally open port NO (the left port on item 11) and a normally closed port NC (the upper port on item 7), the corresponding normally closed port NC being connected to the normally closed port of the stop flow valve V1 (figure 1).
Regarding claim 13, Zhang teaches a total organic carbon analyzer (figure 1), comprising: a reactor (item 8) that receives an injected sample and provides vaporized sample (page 7, paragraph 4); condensation components (items 9 and 10) that receives the vaporized sample, condenses the vaporized sample, and provides a condensed vaporized sample (page 7, paragraph 4); and a multi-way valve arrangement (items 7 and 11) fluidically arranged between the reactor and the condensation components (figure 1) and having normally-closed corresponding ports connected together (page 7, paragraph 4, items 7 and 11 are valves and can therefore having the ports “normally-closed”) so that the reactor and the condensation components can be isolated from other components in the total organic carbon analyzer (the component would be isolated), when in the pass mode, the multi-way valve arrangement allowing flow to pass through the reactor and the condensation components (intended use MPEP § 2114 (II) and is taught in page 7, paragraph 4), when in the bypass mode, the multi-way valve arrangement allowing the sample to be injected at an appropriate rate so as to allow the sample to condense at or near the same rate as the sample is being injected (intended use MPEP § 2114 (II)).
Regarding claim 14, Zhang teaches wherein the multi-way valve arrangement (items 7 and 11) comprises two three-way valves (items 7 and 11) that includes: a stop flow valve V1 (item 7) having a port C (the left port on item 7), a normally open port NO (the right port on item 7) and a normally closed port NC (the upper port on item 7); and a flow valve V2 (item 11) having a corresponding port C (the right port on item 11), a corresponding normally open port NO (the left port on item 11) and a normally closed port NC (the upper port on item 7), the normally closed port NC being connected to the normally closed port NC of the stop flow valve V1 (figure 1).
Regarding claim 16, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of having the multi-way valve arrangement allows the reactor and the condensation components together to trap and retain the vaporized sample allows the reactor time to reheat after a steam-generated pressure pulse expands into the condensation components and condenses, and allows a resumption of the flow of oxygen or air through the reactor and the condensation components after the reactor is reheated. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhang (see MPEP §2114). The apparatus of Zhang has two three way valves on either side of the reactor and condensation components and the three way valves would be capable being controlled to isolate the reactor and condensation components from the injector, thereby allowing the following steps listed to occur.
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of allowing the multi-way valve arrangement to switch and allow flow to either bypass or pass through the reactor and the condensation components. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhang (see MPEP §2114). The apparatus of Zhang has two three way valves on either side of the reactor and condensation components and the three way valves would be capable of being controlled to allow flow to either bypass or pass through the reactor.
Regarding claim 18, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of having the two three-way valves, allow the reactor and the condensation components together to trap and retain the vaporized sample, allow the reactor time to reheat after a steam-generated pressure pulse expands into the condensation components and condenses, and allows a resumption of the flow of oxygen or air through the reactor and the condensation components after the reactor is reheated. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhang (see MPEP §2114). The apparatus of Zhang has two three way valves on either side of the reactor and condensation components and the three way valves would be capable being controlled to isolate the reactor and condensation components from the injector, thereby allowing the following steps listed to occur.
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of allowing the two three-way valves to switch and allow flow to either bypass or pass through the reactor and the condensation components. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhang (see MPEP §2114). The apparatus of Zhang has two three way valves on either side of the reactor and condensation components and the three way valves would be capable of being controlled to allow flow to either bypass or pass through the reactor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of EP 3176578, hereinafter Sato.
Regarding claim 3, Zhang teaches the normally open port NO (the right port on item 7) of the stop flow valve V1 (item 7) is coupled to a port of the reactor (figure 1); the normally closed port NC (the upper port on item 7) of the stop flow valve V1 (item 7) is coupled to the corresponding normally closed port of the flow valve V2 (figure 1 and page 7, paragraph 4); the corresponding normally opening port NO (the left port on item 11) of the flow valve V2 (item 11) is coupled to and receives condensate trap CO2 gas from the condensate trap (figure 1); and the corresponding port C (the right port on item 11) of the flow valve V2 (item 11) is coupled to the condensate trap to provide the condensate trap C02 gas from the condensate trap to the TIC and condensate trap (figure 1).
Zhang fails to teach wherein the condensation components comprise a condensate trap and a total inorganic carbon (TIC) and condensate trap.
Sato teaches a preprocessing apparatus for gas analysis in which a first and second cold trap is utilized with the first cold trap configured to cool the sample water at a first temperature, thereby removing a liquid phase and the second cold trap is configured to further cool to-be-purified target gas containing water vapor, at a second temperature, thereby removing the water vapor to obtain the to-be-purified target gas not containing water vapor (Sato, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a first and second condensate trap for the condensation components of Zhang because it would allow the first condensate trap to cool the sample water at a first temperature, thereby removing a liquid phase and the second condensate trap to further cool to-be-purified target gas containing water vapor, at a second temperature, thereby removing the water vapor to obtain the to-be-purified target gas not containing water vapor (Sato, abstract). Regarding that one of the components is a total inorganic carbon and condensate trap, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and Sato and the apparatus of modified Zhang is capable of using the second condensate trap as a total inorganic carbon and condensate trap. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Zhang (see MPEP §2114).
Regarding claim 4, modified Zhang teaches wherein the condensation components comprise a primary condenser (item 9) coupled between the reactor and the condensate trap (see figure 1 and supra) that receives reactor C02 gas from the reactor and provides primary condenser C02 gas to the condensate trap (intended use MPEP § 2114 (II)).
Regarding claim 5, modified Zhang teaches wherein the TIC and condensate trap receives the injected sample (each of the components are arranged in series and therefore would receive the sample).
Regarding claim 9, Zhang teaches wherein the total organic carbon analyzer comprises a non-dispersive infra-red detector (NDIR) (page 6, paragraph 7) that receives the TIC and condensate C02 gas (figure 1), detects of the carbon dioxide contained therein and provides NDIR signaling containing information about the same (intended use MPEP § 2114 (II)).
Regarding claim 12, Zhang teaches wherein the total organic carbon analyzer comprises an electronic flow control (item 6) that regulates gas flow (page 7, paragraph 4).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Application Publication No. 2016/0186240, hereinafter Andreyev.
Regarding claim 6, Zhang and Sato teach all limitations of claim 3; however, they fail to teach a check valve coupled between the normally open port of the stop flow valve V1 and the port of the reactor.
Andreyev teaches a device for diagnostic testing in which a check valve is utilized for the prevention of backflow of the sample (Andreyev, paragraph [0182]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a check valve between the normally open port of the stop flow valve V1 and the port of the reactor because it would prevent backflow of the sample (Andreyev, paragraph [0182]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Patent No. 4,118,193, hereinafter Neti.
Regarding claim 7, Zhang and Sato teach all limitations of claim 3; however, they fail to teach a humidifier to port C of the stop flow valve V1.
Neti teaches a catalytic reactor system and detection in which a humidifier is utilized (Neti, column 3, lines 11-19) to add humidity to the air because the moisture saturation level of the sample is of critical importance to conducting a valid analysis on the sample (Neti, column 3, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a humidifier attached to port C of the stop flow valve because it would provide humidity to the air as the moisture saturation level of the sample is of critical importance to conducting a valid analysis on the sample (Neti, column 3, lines 20-23).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of Neti and United States Application Publication No. 2005/0244980, hereinafter Hering.
Regarding claim 8, Zhang and Sato teach all limitations of claim 3; however, they fail to teach a nafion tube immersed in water.
Neti teaches a catalytic reactor system and detection in which a humidifier is utilized (Neti, column 3, lines 11-19) to add humidity to the air because the moisture saturation level of the sample is of critical importance to conducting a valid analysis on the sample (Neti, column 3, lines 20-23).
Hering teaches a humidifier which has one or more Nafion tubes enclosed in a water jacket (Hering, paragraph [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to added a Nafion tube immersed in water and coupled to port C of the stop flow valve V1 because it would provide humidity to the air as the moisture saturation level of the sample is of critical importance to conducting a valid analysis on the sample (Neti, column 3, lines 20-23).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Application Publication No. 2002/0068017, hereinafter Naatz.
Regarding claim 10, Zhang teaches wherein the total organic carbon analyzer comprises a non-dispersive infrared detector; however, Zhang fails to teach the analyzer comprises a Fourier-transform infrared spectrometer.
Naatz teaches a TOC instrument in which a non-dispersive infrared or a Fourier-transform infrared technique is utilized for detection (Naatz, paragraph [0005]).
Examiner further finds that the prior art contained a device/method/product (i.e., Fourier-transform infrared spectrometer) which differed from the claimed device by the substitution of component(s) (i.e., a non-dispersive infrared spectrometer) with other component(s) (i.e., a Fourier-transform infrared spectrometer), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., non-dispersive infrared spectrometer with a Fourier-transform infrared spectrometer), and the results of the substitution (i.e., detection of CO2) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the non-dispersive infrared spectrometer of reference Zhang with a Fourier-transform infrared spectrometer of reference Naatz, since the result would have been predictable.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Patent No. 4,277,438, hereinafter Ejzak.
Regarding claim 11, Zhang and Sato teach all limitations of claim 3; however, they fail to teach a pressure regulator and a mass flow controller.
Ejzak teaches an apparatus for measuring the amount of carbon and other organics in which a pressure regulator and a gas flow controller is utilized so that the amount pressure in the system and the flor rate can be controlled to achieve satisfactory results (Ejzak, column 5, liens 56-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pressure regulator and a mass flow controller to the system of Zhang because it would allow for the amount pressure in the system and the flor rate to be controlled to achieve satisfactory results (Ejzak, column 5, liens 56-64).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of United States Patent No. 4,177,677, hereinafter Ruzicka.
Regarding claim 15, Zhang teaches the multi-way valve arrangement uses two three-way valves; however, Zhang fails to teach the multi-way valve arrangement is instead a single 4 port valve.
Ruzicka teaches a supply apparatus in which two three-way valves or a single four-way valve can be used to control the flow for the system.
Examiner further finds that the prior art contained a device/method/product (i.e., a single four-way valve) which differed from the claimed device by the substitution of component(s) (i.e., two three-way valves) with other component(s) (i.e., a single four-way valve), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., two three-way valves with a single four-way valve), and the results of the substitution (i.e., controlling the flow in the system) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the two three-way valves of reference Zhang with a single four-way valve of reference Ruzicka, since the result would have been predictable.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the claims state that the “two three-way valves fluidically arranged between the reactor and the condensation components and having corresponding normally-closed ports connected together,” and that the prior art does not teach the three-way valves have normally closed ports is not found persuasive. The ports in the two three-way valves of Zhang (items 7 and 11) do not specifically teach what the state of the ports are in the normal position, however, how the ports are utilized, whether they are in a normally-closed, normally-open or some other state is the intended use of the ports in each of the three-way valves. As the normal status of the ports are how the ports are operated, the recitation of the ports being normally-closed is a recitation of the intended use of the ports. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the three-way valves would be capable of being utilized such that ports which are connected together can be operated in such a way that the ports are normally-closed as described in the claim. There is no structure of the three-way valves as discussed in Zhang which would prevent this operation of the valves. The fact that Zhang only discloses that the two three-way valves are utilized in dividing up the flow, does not prevent the ability for the connected ports to operate in a normally-closed fashion.
Regarding applicant’s argument that Zhang does not disclose that “when in the pass mode, the two three-way valves allowing flow to pass through the reactor and the condensation components and trap the vaporized sample, and when in the bypass mode, two three-way valves allowing the sample to be injected at an appropriate rate so as to allow the sample to condense at or near the same rate as the sample is being injected,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796